UNITED STATES OF AMERICA
                  MERIT SYSTEMS PROTECTION BOARD


AR FORT LEAVENWORTH, KS,                        DOCKET NUMBERS
AR3 FORT LEAVENWORTH, KS,                       DE-0752-13-1962-I-1 (AR)
AR4 FORT LEAVENWORTH, KS,                       DE-0752-14-0204-I-1 (AR3)
AR5 FORT LEAVENWORTH, KS, 1                     DE-0752-14-0205-I-1 (AR4)
             Appellants,                        DE-0752-14-0206-I-1 (AR5)

             v.                                 DATE: JUNE 18, 2015

DEPARTMENT OF THE ARMY,
            Agency.



        THIS FINAL ORDER IS NO NPRECEDENTIAL 2

      Janice L. Jackson, Fort Leavenworth, Kansas, for the appellants.

      Anne E. Hinkebein, Esquire, Fort Leavenworth, Kansas, for the agency.


                                      BEFORE

                         Susan Tsui Grundmann, Chairman
                            Mark A. Robbins, Member




1
  The appellants included in this consolidation are set forth in Appendices A-D to this
order.
2
   A nonprecedential order is one that the Board has determined does not add
sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
but such orders have no precedential value; the Board and administrative judges are not
required to follow or distinguish them in any future decisions. In contrast, a
precedential decision issued as an Opinion and Order has been identified by the Board
as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

                                         FINAL ORDER
¶1        The appellants have filed petitions for review of the initial decisions, which
     affirmed their furloughs.      Generally, we grant petitions such as this one only
     when: the initial decision contains erroneous findings of material fact; the initial
     decision is based on an erroneous interpretation of statute or regulation or the
     erroneous application of the law to the facts of the case; the judge’s rulings
     during either the course of the appeal or the initial decision were not consistent
     with required procedures or involved an abuse of discretion, and the resulting
     error affected the outcome of the case; or new and material evidence or legal
     argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115).       After fully considering the filings in
     these appeals, and based on the following points and authorities, we conclude that
     the petitioners have not established any basis under section 1201.115 for granting
     their petitions for review.     Therefore, we DENY the petitions for review and
     AFFIRM       the    initial   decisions,   which   are   now   the   Board’s   final
     decisions. 5 C.F.R. § 1201.113(b).
¶2        Citing serious budgetary challenges, including budget cuts required by the
     Budget Control Act of 2011, as amended by the American Taxpayer Relief Act of
     2012, otherwise known as sequestration, the agency furloughed many of its
     employees.    See, e.g., MSPB Docket No. DE-0752-13-0981-I-1, Initial Appeal
     File (0981 IAF), Tab 2 at 7-12. A number of those employees filed Board appeals
     challenging their furloughs, which totaled 6 work days per employee in July and
     August 2013.       See, e.g., 0981 IAF, Tab 1; see also, e.g., MSPB Docket No.
     DE-0752-13-1962-I-1, Consolidated Appeal File (1962 CAF), Tab 23 at 4-5.
     Below, the administrative judge grouped the appeals into four consolidations.
     See 1962 CAF, Tab 19 at 8-19. He held one hearing, e.g., 1962 CAF, Tab 57,
     Hearing Recording, and issued four decisions, each affirming the furloughs,
     1962 CAF, Tab 58, Initial Decision (1962 ID); MSPB Docket No. DE-0752-14-
                                                                                        3

     0204-I-1, Consolidated Appeal File (0204 CAF), Tab 38, Initial Decision; MSPB
     Docket No. DE-0752-14-0205-I-1, Consolidated Appeal File (0205 CAF), Tab 41,
     Initial Decision; MSPB Docket No. DE-0752-14-0206-I-1, Consolidated Appeal
     File (0206 CAF), Tab 35, Initial Decision. 3
¶3        The appellants have filed petitions for review in each of the four
     consolidations.   E.g., MSPB Docket No. DE-0752-13-1962-I-1, Petition for
     Review (1962 PFR) File, Tab 1. The agency has filed corresponding responses.
     E.g., 1962 PFR File, Tab 3.
¶4        As a preliminary matter, we note that while the four consolidations below
     involved some particularized arguments, the petitions for review reassert
     arguments that were consistently raised in all of the consolidations. See, e.g.,
     1962 PFR File, Tab 1.         Therefore, we have further consolidated the four
     consolidations to address those similar arguments in this one decision.
     See 5 C.F.R. § 1201.36(a)(1), (b)(1)-(2) (consolidation is appropriate if doing so
     would expedite processing and not adversely affect the interests of the parties);
     see also Prouty v. General Services Administration, 122 M.S.P.R. 117, ¶¶ 1, 4
     (2014) (consolidating cases on review that were adjudicated separately below).
     Accordingly, this final order applies to all of the appellants who were the subject
     of the four consolidations below and who filed a petition for review.




     3
       The group identified as AR includes appellants from the agency’s Train ing and
     Doctrine Command and Mission and Installation Contracting Command. 1962 CAF,
     Tab 19 at 17, Tab 23 at 4-5. The group identified as AR3 included appellants from the
     agency’s Installation Management Command. 1962 CAF, Tab 19 at 13-14; see
     0204 CAF, Tab 4 at 4-9. The group identified as AR4 included appellants from the
     agency’s Medical Command. 1962 CAF, Tab 19 at 15-16; see 0205 CAF, Tab 4 at 4-7.
     The group identified as AR5 included appellants from the agency’s Army Corrections
     Command, Army Sustainment Command, Dental Command, and Network Enterprise
     Center. 1962 CAF, Tab 19 at 18; see 0206 CAF, Tab 4 at 4-5.
                                                                                        4

     The administrative judge properly found that the furloughs promoted the
     efficiency of the service.
¶5           The appellants argue that the furloughs did not promote the efficiency of the
     service and were, therefore, improper. E.g., 1962 PFR File, Tab 1 at 9-12. We
     find no merit to these arguments.
¶6           Under 5 U.S.C. §§ 7512(5) and 7513(a), an agency may furlough an
     employee for 30 days or less “only for such cause as will promote the efficiency
     of the service.” Accordingly, an agency must prove that cause existed for the
     furlough and that the furlough promotes the efficiency of the service. 4 Dye v.
     Department of the Army, 121 M.S.P.R. 142, ¶ 9 (2014). An agency satisfies the
     efficiency of service standard in a furlough appeal by showing, in general, that
     the furlough was a reasonable management solution to the financial restrictions
     placed on it and that the agency applied its determination as to which employees
     to furlough in a fair and even manner.            Chandler v. Department of the
     Treasury, 120 M.S.P.R. 163, ¶ 8 (2013).
¶7           Below, the administrative judge found that the agency faced significant
     financial restrictions, the furloughs were a reasonable management solution, and
     the agency applied the furloughs in a fair and even manner. E.g., 1962 ID at 5.
     The appellants have not presented any argument disputing the agency’s financial
     restrictions, generally.     Instead, they contend that the agency erred by
     effectuating the furloughs based upon “global memorandum and supporting
     material” from the Department of Defense (DoD), and by failing to perform an
     “individualized analysis to determine if their furlough was necessary to promote
     the efficiency of the service.” E.g., 1962 PFR File, Tab 1 at 9-12 (issues “a” and
     “c”).



     4
        The appellants have not presented any substantive argument regarding the
     administrative judge’s findings regarding cause for the furlough. See, e.g., 1962 ID
     at 5-6. As a result, we will not revisit th is issue on review.
                                                                                         5

¶8         To the extent that the appellants’ argument can be construed as disputing
      the agency’s use of DoD guidance, generally, we are aware of no statute,
      regulation, or case law that requires the agency to prove its case before the Board
      without relying upon evidence from the Secretary of Defense or DoD officials.
      Kelly v. Department of the Army, 121 M.S.P.R. 408, ¶ 15 (2014).                The
      Department of the Army, though separately administered by the Secretary of the
      Army, is under the Secretary of Defense’s direction, authority, and control. Id.
¶9         To the extent that the appellants’ argument can be construed as attempting
      to draw a distinction between the budgetary situations of their individual
      components and DoD’s budgetary situation, their arguments remain unavailing.
      For purposes of furloughs and the efficiency of the service standard, it is
      reasonable for DoD to consider its budget situation holistically, rather than
      isolating each individual military department’s situation. Yee v. Department of
      the Navy, 121 M.S.P.R. 686, ¶ 14 (2014). Accordingly, the appellants’ arguments
      fail and we discern no other basis for disturbing the administrative judge’s
      conclusion that the agency met its burden of proof. See Broughton v. Department
      of Health & Human Services, 33 M.S.P.R. 357, 359 (1987) (finding no reason to
      disturb the administrative judge’s findings where she considered the evidence as a
      whole, drew appropriate inferences, and made reasoned conclusions).
      The appellants failed to establish that the agency committed a due process
      violation or harmful error in the administration of the furloughs.
¶10        The appellants seem to suggest that the agency may have violated their right
      to due process or otherwise committed harmful procedural error.          See, e.g.,
      1962 PFR File, Tab 1 at 4-11. We disagree.
¶11        Due process requires, at a minimum, that an employee being deprived of his
      property interest be given the opportunity to be heard at a meaningful time and in
      a meaningful manner.     See Mathews v. Eldridge, 424 U.S. 319, 333 (1976)
      (recognizing that due process rights may vary depending on the circumstances);
      see also Gajdos v. Department of the Army, 121 M.S.P.R. 361, ¶ 18 (2014)
                                                                                           6

      (discussing due process in the context of a furlough action).          In addition, the
      Board will not sustain an agency decision if the employee proves harmful error in
      the agency’s application of its procedures in arriving at that decision. 5 U.S.C.
      § 7701(c)(2)(A); Ward v. U.S. Postal Service, 634 F.3d 1274, 1281 (Fed. Cir.
      2011).
¶12        Here, the appellants do not dispute that they were provided an opportunity
      to respond to their proposed furloughs prior to the deciding officials issuing
      furlough decisions.       See, e.g., 0981 IAF, Tab 2 at 10-11; 1962 CAF, Tab 33.
      Instead, the appellants suggest that they may have lacked the materials necessary
      to make a meaningful response to those proposals. E.g., 1962 PFR File, Tab 1
      at 10. We find no merit to the argument.
¶13        The appellants reassert that, while testifying below, one of the agency’s
      deciding     officials,   K.B.,   “could   not   specify   with   specificity   whether
      employees . . . [were] supplied with a copy of the information explaining why he
      decided to furlough employees.” E.g., 1962 CAF, Tab 55 at 8; 1962 PFR File,
      Tab 1 at 10. However, we are unable to discern any relevance to this purported
      ambiguity.
¶14        The proposal and decision letters provided the appellants with the bases for
      the furlough actions.        See, e.g., 0981 IAF, Tab 2 at 7-12; see also, e.g.,
      1962 CAF, Tab 23 at 4-5. Among other things, the proposal letters indicated that
      that the furloughs were necessary to accommodate the budgetary challenges
      stemming from sequestration; provided employees with detailed information
      about exceptions to the furloughs; and permitted 7 calendar days to review
      supporting material and submit a response.          E.g., 0981 IAF, Tab 2 at 10-12
      (proposal letter example). The appellants do not dispute that they received these
      proposal letters.     See, e.g., 1962 CAF, Tab 33.         In addition, they have not
      presented any evidence or argument that they requested and were denied
      additional information, individually.
                                                                                         7

¶15        Although the appellants do not argue that they sought additional
      information, individually, they reassert that the agency erred by failing to provide
      additional materials to their union. E.g., 1962 PFR File, Tab 1 at 10; 1962 CAF,
      Tab 27 at 8. The administrative judge addressed this issue below, finding no
      impropriety, e.g., 1962 ID at 12-14, and we agree.
¶16        Among other things, the administrative judge concluded that the union was
      not acting as a personal representative to any appellant during the proposal, reply,
      and decision-making process for the furloughs.        E.g., 1962 ID at 13-14.      In
      arguing to the contrary, the petition for review only cites to a March 15, 2013
      memorandum of agreement (MOA).           1962 PFR File, Tab 1 at 10.       However,
      nothing in that MOA establishes the union as any appellant’s designated
      representative concerning the July and August furlough actions.           See, e.g.,
      1962 CAF, Tab 27 at 13-19. Further, the MOA did not require the agency to
      provide copies of materials related to individual furloughs to the union.         Id.
      Instead, the MOA simply demonstrates that the union engaged in collective
      bargaining in anticipation of those furloughs. See id.
¶17        Even if the union had been the appellants’ designated representative for the
      actual furlough actions, rather than just for the events leading up to the furloughs,
      the appellants have failed to identify any improperly withheld documentation.
      The petitions for review claim that the agency was unwilling to supply “all of the
      appropriate information,” but failed to identify what that appropriate information
      was. See, e.g., 1962 PFR File, Tab 1 at 11. Below, the appellants pointed to two
      union requests for information regarding what cost savings the agency sought in
      lieu of the furlough. E.g., 1962 CAF, Tab 27 at 8. However, it is undisputed that
      the union submitted the first request before May 2013, when the agency proposed
      any appellant’s furlough, and submitted the second after the agency issued
      decisions in June 2013, for each appellant’s furlough.        See, e.g., 1962 CAF,
      Tab 23 at 4-5, Tab 27 at 8. Moreover, the appellants have failed to explain the
      materiality of those requests for information about alternative cost savings. See
                                                                                           8

      Chandler, 120 M.S.P.R. 163, ¶¶ 9, 15-16 (the Board’s efficiency of the service
      determination does not encompass agency spending decisions per se, including
      spending on personnel matters; such matters belong to the judgment of agency
      managers, who are in the best position to decide what allocation of funding will
      best allow the agency to accomplish its mission). Accordingly, we find no due
      process violation or other error as it relates to the appellants having the
      opportunity to make a meaningful response.
¶18        The appellants’ final argument is an assertion that the agency violated the
      March 15, 2013 MOA.          E.g., 1962 PFR File, Tab 1 at 4-9; see generally
      1962 CAF, Tab 27 at 13-19. Specifically, the appellants contend that the agency
      violated a provision that established a single agency official, K.B., for approving
      exceptions to the furloughs.        E.g., 1962 PFR File, Tab 1 at 5-6.             The
      administrative judge found no merit to the argument, e.g., 1962 ID at 7-10, and
      we agree.
¶19        The appellants’ argument pertaining to the MOA is one of harmful error. 5
      An appellant bears the burden of proving, by preponderant evidence, that the
      agency      committed   harmful    error   in   reaching   its   decision.    5 C.F.R.
      § 1201.56(b)(2)(i)(C), (c)(1). A harmful error is an error by the agency in the
      application of its procedures that is likely to have caused the agency to reach a
      conclusion different from the one it would have reached in the absence or cure of
      the error. 5 C.F.R. § 1201.4(r).
¶20        Here, even if we were to accept the appellants’ contention that the agency
      violated the MOA by having several officials, rather than one designated official,

      5
        In their petitions, the appellants presented this argument in terms of the agency’s
      burden of proof, rather than a harmful error affirmative defense. E.g., 1962, PFR File,
      Tab 1 at 6-9. The appellants argue that the purported MOA violation proved that the
      agency did not apply the furlough in a fair and even manner. Id. However, in a
      furlough appeal, an agency’s burden is to prove that it treated similar employees
      similarly and justify any deviations with legitimate management reasons. Chandler,
      120 M.S.P.R. 163, ¶ 8. Accordingly, we have considered the appellants’ argument as a
      harmful error affirmative defense.
                                                                                  9

determine whether any furlough exceptions should apply, they have failed to
prove any resulting harm. See Ronso v. Department of the Navy, 122 M.S.P.R.
391, ¶¶ 14-16 (2015) (finding no harmful error where the deciding official
delegated the task of receiving oral replies, rather than receiving them
personally). The appellants presented no argument or evidence that the agency
was likely to have reached a different conclusion as to their furloughs in the
absence of the purported violation of the MOA. See Pumphrey v. Department of
Defense, 122 M.S.P.R. 186, ¶ 10 (2015) (the Board may not assume that an
employee has been harmed by a procedural error in the adverse action process).

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
     You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
                                                                                 10

Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Pet itioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
      If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono for       information     regarding    pro    bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.
                                                            11

                          APPENDIX A

                      AR Fort Leavenworth KS
                       DE-0752-13-1962-I-1


Alan E. Moore                         DE-0752-13-0947-I-1
Benjamin J. Szemere                   DE-0752-13-0981-I-1
Bobbie M. Taijeron                    DE-0752-13-0984-I-1
Bradford T. Jackson                   DE-0752-13-0917-I-1
Charles C. Jackson                    DE-0752-13-0918-I-1
Debra M. Dropkin                      DE-0752-14-0155-I-1
Ida J. Giffin                         DE-0752-13-0900-I-1
Joyce J. Taylor                       DE-0752-14-0160-I-1
Keith L. Starks                       DE-0752-13-0979-I-1
Kim D. Wright                         DE-0752-13-1001-I-1
Larry J. Patrie                       DE-0752-13-0954-I-1
Melton N. Skaggs                      DE-0752-14-0159-I-1
Michael B. Dunn                       DE-0752-13-0896-I-1
Pamela S. Thomas                      DE-0752-13-0987-I-1
Philip A. Samudio                     DE-0752-13-0966-I-1
Robert M. Parvin                      DE-0752-13-0953-I-1
                                                                12

                              APPENDIX B

                     AR3 Fort Leavenworth KS (IMCOM)
                           DE-0752-14-0204-I-1


Alan D. Edwards                           DE-0752-13-0897-I-1
Allen L. Barnes                           DE-0752-13-0862-I-1
Brian R. Valdez                           DE-0752-13-0991-I-1
Candice L. Spath                          DE-0752-13-0978-I-1
Carol L. Brown                            DE-0752-13-0872-I-1
Courtney J. Risser                        DE-0752-13-0963-I-1
Daniel D. Doyle                           DE-0752-13-0894-I-1
David D. Brown                            DE-0752-13-0873-I-1
David M. Mellott                          DE-0752-13-0941-I-1
Edward L. Smith                           DE-0752-13-0976-I-1
Eugene K. Kreutzer                        DE-0752-13-0926-I-1
James L. Light                            DE-0752-13-0933-I-1
James M. Recoy                            DE-0752-13-0959-I-1
James T. Herken                           DE-0752-13-0910-I-1
Jeffrey R. Shugart                        DE-0752-13-0971-I-1
Jennifer L. Burford                       DE-0752-13-0876-I-1
Jeremey C. Allen                          DE-0752-13-0856-I-1
Jeremy J. Dunn                            DE-0752-13-0895-I-1
Joseph P. Peel                            DE-0752-13-0955-I-1
Juan J. Guzman                            DE-0752-13-0904-I-1
Kashawna N. McCaskill                     DE-0752-13-0938-I-1
Kris E. Wallace                           DE-0752-13-0993-I-1
Leonard H. Schupp                         DE-0752-13-0967-I-1
Lori Carrell                              DE-0752-13-0878-I-1
Lori H. Sigmon                            DE-0752-13-0973-I-1
                                            13


Luis M. DeJesus       DE-0752-13-0889-I-1
Mark D. Weishaubt     DE-0752-13-0995-I-1
Matthew W. Liechti    DE-0752-13-0932-I-1
Melissa D. Tull       DE-0752-13-0990-I-1
Michael L. Hickman    DE-0752-13-0912-I-1
Michael L. Lay        DE-0752-13-0931-I-1
Nancy K. Boyer        DE-0752-13-0868-I-1
Randy A. Thornton     DE-0752-13-0988-I-1
Richard T. Baggett    DE-0752-13-0861-I-1
Robert E. Allen       DE-0752-13-0857-I-1
Robert W. Dokos       DE-0752-13-0893-I-1
Teresa L. Dickerson   DE-0752-13-0891-I-1
Timothy J. Mondero    DE-0752-13-0946-I-1
Travis G. Boxley      DE-0752-13-0867-I-1
                                                                14

                              APPENDIX C

                    AR4 Fort Leavenworth KS (MEDCOM)
                           DE-0752-14-0205-I-1


Amber E. Morgan                           DE-0752-13-0948-I-1
Angela F. Clauser                         DE-0752-13-0882-I-1
Audrey G. Harris                          DE-0752-13-0853-I-1
Bridgett L. Henry                         DE-0752-13-0909-I-1
Carolyn C. Anderson                       DE-0752-13-0858-I-1
Charlea A. Davis                          DE-0752-13-0887-I-1
Charles Johnson                           DE-0752-13-0920-I-1
David M. Lasko                            DE-0752-13-0930-I-1
Doris J. Cozadd                           DE-0752-13-0885-I-1
Dorothy M. Ramsey                         DE-0752-13-0958-I-1
Gulden Taylor                             DE-0752-13-0985-I-1
Janet M. Boschert                         DE-0752-13-0866-I-1
Kenya W. Abby                             DE-0752-13-0855-I-1
Laura Miller                              DE-0752-13-0945-I-1
Lisa M. Davis                             DE-0752-14-0154-I-1
Marianela Melo                            DE-0752-13-0942-I-1
Mark E. Catron                            DE-0752-13-0880-I-1
Marvin C. Ringgold                        DE-0752-13-0962-I-1
Mary C. Mathia                            DE-0752-13-0937-I-1
Mary E. Willis                            DE-0752-13-0999-I-1
Mary S. Francis                           DE-0752-14-0156-I-1
Melanie P. Conners                        DE-0752-13-0883-I-1
Michelle G. Smith                         DE-0752-13-0977-I-1
Paul M. Wilde                             DE-0752-13-0998-I-1
Ray U. Tomkins                            DE-0752-13-0989-I-1
                                               15


Rudy D. Geater           DE-0752-13-0899-I-1
Saritza Mickelboro       DE-0752-13-0944-I-1
Scott A. Shelton         DE-0752-13-0970-I-1
Stephen A. Belair        DE-0752-13-0863-I-1
Steven J. Weston-Clark   DE-0752-13-0997-I-1
Susan D. Landers         DE-0752-13-0928-I-1
William A. McCullough    DE-0752-13-0939-I-1
                                                                 16

                               APPENDIX D

                      AR5 Fort Leavenworth KS (Other)
                           DE-0752-14-0206-I-1


Amatallah N. Naim                          DE-0752-13-0951-I-1
Anthony C. Carriger                        DE-0752-13-0879-I-1
Aubrey L. Visocsky                         DE-0752-13-0992-I-1
Chong K. Bielefeld                         DE-0752-13-0865-I-1
Crystal D. Pettway                         DE-0752-13-0956-I-1
Damon P. Ward                              DE-0752-13-0994-I-1
Gilbert R. Hernandez                       DE-0752-13-0911-I-1
Jeffrey D. Johnson                         DE-0752-13-0921-I-1
John L. Ray                                DE-0752-14-0158-I-1
Katherine E. Woods                         DE-0752-13-1000-I-1
Polly A. West                              DE-0752-13-0996-I-1
Ronny L. Holland                           DE-0752-13-0915-I-1
Scott E. Hamel                             DE-0752-13-0905-I-1